Citation Nr: 0203597	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  95-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
flexor digitorum and sublimis, flexor digitorum profundus, 
common digital nerve middle and ring fingers, right hand with 
synovitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
synovitis of the right wrist, currently evaluated as 
10 percent disabling. 

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


REMAND

The veteran had active duty from October 1972 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In the May 1994 decision, 
the RO continued the noncompensable evaluations assigned to 
the service-connected postoperative flexor digitorum and 
sublimis, flexor digitorum profundus, common digital nerve 
middle and ring fingers, right hand with synovitis and 
chronic synovitis of the right wrist.  In the April 1995 
rating decision, the RO denied service connection for a lung 
disorder.  In July 1998, the RO granted 10 percent 
evaluations for the service-connected postoperative flexor 
digitorum and sublimis, flexor digitorum profundus, common 
digital nerve middle and ring fingers, right hand with 
synovitis and chronic synovitis of the right wrist.  The 
veteran has stated that he is not satisfied with the 
10 percent evaluations.  Thus, the appeal continues.

In August 2000, the veteran had a hearing before a traveling 
section of the Board.  The Board Member who conducted the 
August 2000 hearing has subsequently left the Board.  In 
March 2002, the veteran was offered an opportunity to have 
another hearing before the Board.  In April 2002, the veteran 
submitted his response, stating that he wished to have a 
hearing before a traveling section of the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing before a 
traveling section of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


